Title: To John Adams from David Mayo, 30 November 1798
From: Mayo, David,Williams, Nathaniel
To: Adams, John



Sir,
Warwick Hamshire county Massachusetts State Nov. 30th 1798.

the undersigned sensible of the Alarming Crisis of our political affairs, and the danger of supineness and inactivity at the present day—Stimulated with a just indignation, & Manly resentment, towards that Nation, from whom we have so repeatedly receiv’d the most atrocious and outragious insults—prompted by the firmness of our Legislator, are Determined to defend our National Character, and invaluable Rights, against the hostile Attacks of every Invader:—and having associated for the important purpose, chearfully offer our Service to the President of the United States, (as Infantry) to be regulated agreably to the Act of Congress Authorising the President to accept of such Companies of Volunteers as the publick Interest may require. Should the President view it extending to the acceptance of this; it is our united wish, that Mr: David Mayo may be appointed Capt. Nathl W. Williams Lieut.—Josiah Pomeroy Jun. Ensign—of 3d Company Called Lady Adams’ Rangers. and (if it be convenient) that the President would oblige us with the loan of American Arms, on Customary terms, as it will be very difficult to obtain them in any other Manner—if thus organized & acquip’d, we engage that critical attention to the Military art, regularity, & Order, shall mark our conduct, while the safty of our Country may permit us to remain at home, & Chearfull and immediate obedience when called to the Field—
With the Greatest Respect / and perfect Submition



David MayoNathl. W WilliamsJosiah Pomeroy Jun.Joseph RandSaml MayoMason JohnsonEnoch ThayerAsa Thayer—William MooreElijah WetherellAmos MarshIsaiah Fuller Jun.Wm: Cobb Jun.Aaron Bass—Joel JenningsDaniel GarfieldThos: BancroftJonh: Gale Jun.John C Ball—George FisherJonas ConantAsa Conant—Jun.Jonas ConantJames Ball—Stephen Ball—Charles RichSimeon BaydenJustus RussellWm. Burnet Jun.Abraham LeonardPeter Procter Jun.Josiah ProcterSaml: FayJames BlakeJoel HastingsLewis WhitingMoses ChildsJosiah Cobb Jun.Jonth. WhealockAbraham Barnes JunBunyan SmithBenaiah CookMason Armsbee